BlessingsNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 09/22/21.
Claims 1-13 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting Rejection
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp. 4. 
Claims 1-13 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 4-5 and 10 of U.S. Pub. No. 2020/0331136 and claims 1-4 of U.S. Patent No. 10,737,373. Although the conflicting claims are not identical, they are not patentably distinct from each other because the only difference between the two sets of claims is that the publication’ claims include the recitation of an electronic clutch and a second bearing, as in the publication, and a clutch and the detent as a ball, as in the patent. It has been held that a patent to a more In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourner (5,505,271) in view of Elger (2014/01101440).
	Regarding claims 1 and 5, Bourner discloses hammer drill comprising: a drive mechanism including a housing (203) enclosing at least a portion of the drive mechanism; a spindle (201) rotatable in response to receiving torque from the drive mechanism; a first ratchet (204) coupled for co-rotation with the spindle; a second ratchet (205) rotationally fixed to the housing; a hammer lockout mechanism adjustable between a first mode and a second mode, the hammer lockout mechanism including a detent (264) radially movable between a locking position and an unlocking position; a collar (224) rotatably coupled to the housing and movable between a first rotational position in which the hammer lockout mechanism is in the first mode and a second rotational position in which the hammer lockout mechanism is in the second mode, wherein in the first mode, the detent is positioned such that the spindle is moveable relative to the housing in response to contact with a workpiece, causing the first and 
	Bourner strongly suggest wherein the power tool comprises an electric motor and a transmission but does not explicitly disclose it. Elger teaches the concept of a hammer drill comprising an electric motor, a transmission and a hammer lockout mechanism for the purposes of providing a power hammer drill with multiple operation modes. It would have been obvious to one having ordinary skills in the art to have provided Bourmer’s power tool with an electric motor and a transmission in order to provide multiple operation modes.
	Regarding claims 3-4 and 7-8, Bourner discloses wherein the collar includes a recess (252), and wherein the detent is aligned with the recess in the first mode; and, wherein the collar includes a protrusion (256), and wherein the detent is aligned with the protrusion in the second mode.
Allowable Subject Matter
Claims 2, 6 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731